
	

113 S816 IS: Stewardship End Result Contracting Project Act
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 816
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Udall of Colorado
			 (for himself and Mr. Bennet) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Omnibus Public Land Management Act of 2009
		  to provide for the conduct of stewardship end result contracting
		  projects.
	
	
		1.Short titleThis Act may be cited as the
			 Stewardship End Result Contracting
			 Project Act.
		2.Stewardship end
			 result contracting projects
			(a)In
			 generalTitle IV of the Omnibus Public Land Management Act of
			 2009 is amended—
				(1)by redesignating
			 section 4004 (16 U.S.C. 7304) as section 4005;
				(2)by inserting
			 after section 4003 (16 U.S.C. 7303) the following:
					
						4004.Stewardship
				end result contracting projects
							(a)DefinitionsIn
				this section:
								(1)ChiefThe
				term Chief means the Chief of the Forest Service.
								(2)DirectorThe
				term Director means the Director of the Bureau of Land
				Management.
								(3)Eligible
				landThe term eligible land means land located on
				National Forest System land or Bureau of Land Management land located west of
				the 100th meridian.
								(b)ProjectsThe
				Chief and the Director, via agreement or contract as appropriate, may enter
				into stewardship contracting projects with private persons or other public or
				private entities to perform services to achieve land management goals for
				eligible land that meets local and rural community needs.
							(c)Land management
				goalsThe land management goals of a project under subsection (b)
				may include—
								(1)road and trail
				maintenance or obliteration to restore or maintain water quality;
								(2)soil
				productivity, habitat for wildlife and fisheries, or other resource
				values;
								(3)setting of
				prescribed fires to improve the composition, structure, condition, and health
				of stands or to improve wildlife habitat;
								(4)removing
				vegetation or other activities to promote healthy forest stands, reduce fire
				hazards, or achieve other land management objectives;
								(5)watershed
				restoration and maintenance;
								(6)restoration and
				maintenance of wildlife and fish; or
								(7)control of
				noxious and exotic weeds and reestablishing native plant species.
								(d)Agreements or
				contracts
								(1)Procurement
				procedureA source for performance of an agreement or contract
				under subsection (b) shall be selected on a best-value basis, including
				consideration of source under other public and private agreements or
				contracts.
								(2)Contract for
				sale of propertyA contract entered into under this section may,
				at the discretion of the Secretary of Agriculture, be considered a contract for
				the sale of property under such terms as the Secretary may prescribe without
				regard to any other provision of law.
								(3)Term
									(A)In
				generalExcept as provided in subparagraph (B), the Chief and the
				Director may enter into a contract under subsection (b) in accordance with
				section 3903 of title 41, United States Code.
									(B)MaximumThe
				period of the contract under subsection (b) may exceed 5 years but may not
				exceed 10 years.
									(4)Offsets
									(A)In
				generalThe Chief and the Director may apply the value of timber
				or other forest products removed as an offset against the cost of services
				received under the agreement or contract described in subsection (b).
									(B)Methods of
				appraisalThe value of timber or other forest products used as an
				offset under subparagraph (A)—
										(i)shall be
				determined using appropriate methods of appraisal commensurate with the
				quantity of products to be removed; and
										(ii)may—
											(I)be determined
				using a unit of measure appropriate to the contracts; and
											(II)may include
				valuing products on a per-acre basis.
											(5)Relation to
				other lawsNotwithstanding subsections (d) and (g) of section 14
				of the National Forest Management Act of 1976 (16 U.S.C. 472a), the Chief may
				enter into an agreement or contract under subsection (b).
								(6)Contracting
				officerNotwithstanding any other provision of law, the Secretary
				or the Secretary of the Interior may determine the appropriate contracting
				officer to enter into and administer an agreement or contract under subsection
				(b).
								(e)Receipts
								(1)In
				generalThe Chief and the Director may collect monies from an
				agreement or contract under subsection (b) if the collection is a secondary
				objective of negotiating the contract that will best achieve the purposes of
				this section.
								(2)UseMonies
				from an agreement or contract under subsection (b)—
									(A)may be retained
				by the Chief and the Director; and
									(B)shall be
				available for expenditure without further appropriation at the project site
				from which the monies are collected or at another project site.
									(3)Relation to
				other laws
									(A)In
				generalNotwithstanding any other provision of law, the value of
				services received by the Chief or the Director under a stewardship contract
				project conducted under this section, and any payments made or resources
				provided by the contractor, Chief, or Director shall not be considered monies
				received from the National Forest System or the public lands.
									(B)Knutson-Vanderberg
				ActThe Act of June 9, 1930 (commonly known as the
				Knutson-Vanderberg Act) (16 U.S.C. 576 et seq.) shall not apply
				to any agreement or contract under subsection (b).
									(f)Costs of
				removalNotwithstanding the fact that a contractor did not
				harvest the timber, the Chief may collect deposits from a contractor covering
				the costs of removal of timber or other forest products under—
								(1)the Act of August
				11, 1916 (16 U.S.C. 490); and
								(2)and the Act of
				June 30, 1914 (16 U.S.C. 498).
								(g)Performance and
				payment guarantees
								(1)In
				generalThe Chief and the Director may require performance and
				payment bonds under sections 28.103–2 and 28.103–3 of the Federal Acquisition
				Regulation, in an amount that the contracting officer considers sufficient to
				protect the investment in receipts by the Federal Government generated by the
				contractor from the estimated value of the forest products to be removed under
				a contract under subsection (b).
								(2)Excess offset
				valueIf the offset value of the forest products exceeds the
				value of the resource improvement treatments, the Chief and the Director
				may—
									(A)collect any
				residual receipts under the Act of June 9, 1930 (commonly known as the
				Knutson-Vanderberg Act) (16 U.S.C. 576 et seq.); and
									(B)apply the excess
				to other authorized stewardship projects.
									(h)Monitoring and
				evaluation
								(1)In
				generalThe Chief and the Director shall establish a multiparty
				monitoring and evaluation process that accesses the stewardship contracting
				projects conducted under this section.
								(2)ParticipantsOther
				than the Chief and Director, participants in the process described in paragraph
				(1) may include—
									(A)any cooperating
				governmental agencies, including tribal governments; and
									(B)any other
				interested groups or individuals.
									(i)ReportingNot
				later than 1 year after the date of enactment of this section, and annually
				thereafter, the Chief and the Director shall report to the Committee on Energy
				and Natural Resources of the Senate and the Committee on Natural Resources of
				the House of Representatives on—
								(1)the status of
				development, execution, and administration of agreements or contracts under
				subsection (b);
								(2)the specific
				accomplishments that have resulted; and
								(3)the role of local
				communities in the development of agreements or contract
				plans.
								;
				and
				(3)in section 4005
			 (as so redesignated), by inserting , other than section 4004
			 after title.
				(b)Conforming
			 amendmentSection 347 of the Department of the Interior and
			 Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law
			 105–277) is repealed.
			
